Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140003800 A1 to RAMAMURTHY (“RAMAMURTHY”) in view of US 20100018960 A1 to Gat (“Gat”) and US 20170066078 A1 to Morikazu et al. (“Morikazu”)
RAMAMURTHY discloses:
Regarding claim 1:
a chamber (e.g., chamber 1) for receiving the substrate therein (e.g., Fig. 1 and para 23); 
a holder (e.g., substrate support 5, stage 616) for holding the substrate in the chamber (e.g., Fig. 1 and 6 and para 23 and 56-61); 
a light source (e.g., heat source 2 and heat source 3, continuous wave electromagnetic radiation source 602) provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1 and 6 and para 23 and 56-61); and 
wherein a plurality of optical path adjusting members (e.g., collimators 606, lenses 610) for adjusting an optical path of light emitted from the light source such that a part of the light emitted from the light source and entering the plurality of optical path adjusting members is diffused toward a peripheral portion of the substrate (e.g., Fig. 1 and 6 and para 23 and 56-61);
Regarding claim 3: each of the plurality of optical path adjusting members is a concave lens (e.g., concave lenses disclosed in para 58) (e.g., Fig. 1 and 6 and para 23 and 56-61);
Regarding claim 4: each of the plurality of optical path adjusting members is a convex lens (e.g., convex lenses disclosed in para 58) (e.g., Fig. 1 and 6 and para 23 and 56-61); and
Regarding claim 5: the plurality of optical adjusting members includes optical path adjusting members of different times, (e.g., Fig. 1 and 6 and para 23 and 56-61);
Regarding claim 6: each of the plurality of optical path adjusting members is a concave lens (e.g., concave lenses disclosed in para 58) (e.g., Fig. 1 and 6 and para 23 and 56-61);
Regarding claim 7: each of the plurality of optical path adjusting members is a convex lens (e.g., convex lenses disclosed in para 58) (e.g., Fig. 1 and 6 and para 23 and 56-61); and
Regarding claim 8: the plurality of optical path adjusting members include optical path adjusting members of different types, and the optical path adjusting members of different types are fitted into the plurality of closed-end holes (e.g., Fig. 1 and 6 and para 23 and 56-61).
RAMAMURTHY does not explicitly disclose a positioning plate provided between the holder and the light source and having a plurality of closed-end holes bored therein (as recited in claim 1).
However, Gat discloses:
Regarding claim 1: 
a chamber (e.g., chamber 12) for receiving the substrate therein (e.g., Fig. 1 and para 47); 
a holder (e.g., substrate holder 15) for holding the substrate in the chamber (e.g., Fig. 1 and para 47); 
a light source (e.g., lamps 24, light energy source 42) provided on one side of the chamber and for irradiating the substrate held by the holder with light (e.g., Fig. 1-3 and para 52-59 and 67-68); and 
a positioning plate (e.g., support structure 60) provided between the holder and the light source and having a plurality of closed-end holes (e.g., holes in support structure 60 where lenses 44 and 46 are as seen in Fig. 3) bored therein (e.g., Fig. 1-3 and para 52-59 and 67-68);
wherein a plurality of optical path adjusting members (e.g., filter 32, focusing lenses 44 and 46) are fitted in the plurality of closed-end holes for adjusting an optical path of light emitted from the light source such that a part of the light emitted from the light source and entering the plurality of optical path adjusting members is diffused toward a peripheral portion of the substrate (e.g., Fig. 1-3 and para 52-59 and 67-68);
Regarding claim 2: wherein the plurality of optical path adjusting members are removably fitted in the plurality of closed-end holes (e.g., Fig. 1-3 and para 52-59 and 67-68);
Regarding claim 4: each of the plurality of optical path adjusting members is a convex lens (e.g., Fig. 1-3 and para 52-59 and 67-68); 
Regarding claim 5: the plurality of optical adjusting members includes optical path adjusting members of different times, and the optical path adjusting members (e.g., filter 32, focusing lenses 44 and 46) of different types are fitted into the plurality of closed-end holes (e.g., Fig. 1-3 and para 52-59 and 67-68); 
Regarding claim 7: each of the plurality of optical path adjusting members is a convex lens (e.g., Fig. 1-3 and para 52-59 and 67-68); and
Regarding claim 8: the plurality of optical path adjusting members include optical path adjusting members of different types, and the optical path adjusting members of different types are fitted into the plurality of closed-end holes (e.g., Fig. 1-3 and para 52-59 and 67-68).
RAMAMURTHY in view of Gat does not explicitly disclose a plurality of closed-end holes being evenly arranged on the positioning plate at equal intervals (as recited in claim 1).
However, Morikazu discloses:
Regarding claim 1: a plurality of closed-end holes (e.g., through-holes 540a, 540b, 540c and 540d with lenses 533a, 533b, 533c and 533d positioned therein, respectively, such that the lenses close the ends of the holes as seen in Fig. 3B) being evenly arranged on the positioning plate (e.g., disk 540) at equal intervals (e.g., Fig. 3B and para 30),
wherein a plurality of optical path adjusting members (e.g., lenses 533a, 533b, 533c and 533d) are fitted in the plurality of closed-end holes for adjusting an optical path of light emitted from said light source such that a part of the light emitted from the light source and entering the plurality of optical path adjusting members is diffused toward a peripheral portion of the substrate (e.g., Fig. 3B and para 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify RAMAMURTHY as suggested and taught by Gat in order to support multiple lenses for focusing light energy being emitted by the light energy source onto desired locations of wafer (e.g., Gat: Fig. 3 and para 68).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify RAMAMURTHY in view of Gat as suggested and taught by Morikazu in order to provide a laser processing apparatus by which suitable laser processing can be efficiently conducted along division lines set on a workpiece (e.g., Morikazu: para 9).
Response to Amendment
The amendment of 08/19/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the previous interview. The remarks then address the rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.  
The remarks then address the prior art rejection.  The remarks note the rejection and assert that RAMAMURTHY and Gat do not disclose or suggest the heat treatment apparatus of amended claim 1. The remarks specifically assert that the applied combination of the references does not teach, among other things, a positioning plate provided between said holder and said light source and having a plurality of closed-end holes bored therein, a plurality of closed-end holes being evenly arranged on the positioning plate at equal intervals," as recited in independent claim 1. The remarks then describe the previous rejection of claim 1 and Gat and note that Gat does not disclose a plurality of closed-end holes being evenly arranged on the positioning plate at equal intervals, concluding that Gat does not disclose the deficiencies of RAMAMURTHY and that the combination of RAMAMURTHY and Gat does not disclose or suggest the heat treatment apparatus of independent claim 1 as well as dependent claims 2-
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 18, 2021